Title: 1774 Septr. 7. Wednesday.
From: Adams, John
To: 


       Went to congress again. Heard Mr. Duchè read Prayers. The Collect for the day, the 7th of the Month, was most admirably adapted, tho this was accidental, or rather Providential. A Prayer, which he gave us of his own Composition, was as pertinent, as affectionate, as sublime, as devout, as I ever heard offered up to Heaven. He filled every Bosom present.
       Dined with Mr. Miers Fisher, a young Quaker and a Lawyer. We saw his Library, which is clever.
       But this plain Friend, and his plain, tho pretty Wife, with her Thee’s and Thou’s, had provided us the most Costly Entertainment—Ducks, Hams, Chickens, Beef, Pigg, Tarts, Creams, Custards, Gellies, fools, Trifles, floating Islands, Beer, Porter, Punch, Wine and a long &c.
       We had a large Collection of Lawyers, at Table. Mr. Andrew Allen, the Attorney General, a Mr. Morris, the Prothonotary, Mr. Fisher, Mr. McKean, Mr. Rodney—besides these We had Mr. Reed, Govr. Hopkins and Governor Ward.
       We had much Conversation upon the Practice of Law, in our different Provinces, but at last We got swallowed up, in Politicks, and the great Question of Parliamentary Jurisdiction. Mr. Allen asks me, from whence do you derive your Laws? How do you intitle yourselves to English Priviledges? Is not Lord Mansfield on the Side of Power?
      